DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


In re claim 15, claim 15 requires inter alia
within one operating cycle of a first cylinder, 
closing a first exhaust valve of the first cylinder a first time, 
subsequently opening the first exhaust valve of the first cylinder a first time, 
keeping the first exhaust valve open while 
 	a second exhaust valve opens for a second time for as long as the first cylinder is filled with gas flowing out of a second cylinder of the reciprocating internal combustion engine via an exhaust duct and until the second exhaust valve closes, 
subsequently closing the first exhaust valve of the first cylinder a second time, and Page 2 of 6Application No. 16/063,628 Attorney Docket No. 095309.PB318US 
subsequently opening the first exhaust valve of the first cylinder a second time in order to release gas, compressed in the first cylinder by a first piston of the first cylinder, from the first cylinder; and 
following the one operating cycle of the first cylinder,
increasing braking power by retarding a timepoint at which subsequently opening the first exhaust valve of the first cylinder a second time occurs while keeping a timepoint at which the first exhaust valve is closed the first time unchanged, 
wherein increasing said braking power occurs prior to closing the second exhaust valve of the second cylinder a second time.
However, the wording of the claim, as presently presented is problematic for the following reasons:
Step 1) above requires that first exhaust valve of the first cylinder closes a first time, then opens a first time (to let in gas from a second cylinder), then closes for a second time, and then opens again, for a second time (to release the trapped gas from the second cylinder) all within one operating cycle. The step of letting gas in from a second cylinder, and then releasing that same trapped gas is a type of engine braking, as is known in the art. Further, this act of engine braking is performed within one operating cycle of the first cylinder. 
However, Step 2) A above requires inter alia, on an operating cycle that follows the operating cycle from Step 1), retarding the timing of the second opening of the first exhaust valve of the first cylinder, in order to increase engine braking power. It is unclear how, in Step 2) A, that the timing of the second opening of the first exhaust valve of the first cylinder from Step 1) can be retarded, since the operating cycle from Step 1) has already been completed, and Step 2) occurs in an operating cycle that follows the operating cycle from Step 1).
Step 2) B above requires inter alia, that the increase in braking power occurs prior to the second closing of the second exhaust valve of the second cylinder. However, Step 2) B above occurs in an operating cycle that follows the operating cycle from Step 1), where the second exhaust valve of the second cylinder closes a second time. It is unclear how, in Step 2) B, that the increase in braking power occurring prior to the second closing of the second exhaust valve of the second cylinder can occur since the operating cycle from Step 1) has already been completed, and Step 2) occurs in an operating cycle that follows the operating cycle from Step 1)
Step 1) C i above requires inter alia, that the second exhaust valve remains open for as long as gas flows from the second engine cylinder into the first engine cylinder. In Step 1) D, the first exhaust valve of the first cylinder closes, which subsequently stops the flow of gas from the second cylinder into the first cylinder, and strongly implies that the second exhaust valve from the second cylinder is closed (as indicated in Step 1) C i). Since the second exhaust valve of the second cylinder has opened for a second time (as indicated in Step 1) C i), this subsequent closing of the second exhaust valve of the second cylinder would then be a second closing of the second exhaust valve of the second cylinder.
As recited above, engine braking occurs in a time period between Step 1) D and Step 1) E, and the longest duration that the second exhaust valve of the second cylinder could remain open, before closing (as indicated in Step 1) C i) is the second closing of the first exhaust valve of the first cylinder (note: gas can not flow in the first cylinder if the first exhaust valve is closed). As recited above, Step 2) B, requires that the increase in braking power occurs prior to the second closing of the second exhaust valve of the second cylinder. However, it is unclear how the increase in braking power (which occurs in a time period between Step 1) D and Step 1) E) can occur prior to Step 1) D, as required by the claim in Step 2) B, as recited above.
Step 2) A above requires inter alia, “braking power can be increased by… keeping a timepoint at which the first exhaust valve is closed the first time unchanged”. Gas does not enter the first cylinder until Step 1) C i, as indicated above, and engine Step 1) D and Step 1) E. This being the case, it is unclear how braking power can be increased as claimed.
Claims 13-14, 16-18, and 20-22 are further rejected for depending upon a rejected claim, as explained above.
In re claim 15, claim 15 recites inter alia “a timepoint” in line 17, and “a timepoint” in line 18. It is unclear if the “timepoint” as recited in line 17 is the same as the “timepoint” as recited in line 18, or if the “timepoint” as recited in line 17 is different from the “timepoint” as recited in line 18.
In re claim 17, claim 17 recites inter alia “while the second exhaust valve is opened at least in part after the second opening thereof and before the first closure thereof or after the first opening thereof and before the second closure thereof”. It is unclear if “the second opening”, “second closure”, “first opening”, and/or “first closure” is in reference to the first exhaust valve of the first cylinder or to the second exhaust valve of the second cylinder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747